         Case 1:21-cv-00045-TCS Document 20               Filed 05/28/21     Page 1 of 53




             IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE TIMOTHY C. STANCEU, JUDGE


 CELIK HALAT VE TEL SANAYI A.S.

                                      Plaintiff,
    v.

 UNITED STATES,

                                      Defendant.         Court No. 21-00045
 and


 INSTEEL WIRE PRODUCTS COMPANY,
 SUMIDEN WIRE PRODUCTS
 CORPORATION, AND WIRE MESH CORP.


                      Defendant-Intervenors.



 PLAINTIFF’S RULE 56.2 MOTION FOR JUDGMENT ON THE AGENCY RECORD

         Pursuant to Rule 56.2 of the United States Court of International Trade, and for the

reasons set forth in the accompanying memorandum in support of Plaintiff’s Motion for

Judgment on the Agency Record, plaintiff Celik Halat ve Tel Sanayi A.S. hereby submit its

motion for judgment on the agency record with regard to certain aspects of the final

determination of the United States Department of Commerce (“Commerce”) in the final

determination and order.    Prestressed Concrete Steel Wire Strand From Argentina, Colombia,

Egypt, the Netherlands, Saudi Arabia, Taiwan, the Republic of Turkey, and the United Arab

Emirates: Final Affirmative Determinations of Sales at Less Than Fair Value and Final

Affirmative Critical Circumstances Determinations, in Part, 85 Fed. Reg. 80001 (Dep’t

                                                   i
        Case 1:21-cv-00045-TCS Document 20               Filed 05/28/21     Page 2 of 53




Commerce Dec. 11, 2020) and accompanying Issues and Decision Memorandum; Prestressed

Concrete Steel Wire Strand From Argentina, Colombia, Egypt, the Netherlands, Saudi Arabia,

Taiwan, the Republic of Turkey, and the United Arab Emirates: Antidumping Duty Orders, 86

Fed. Reg. 7703 (Dep’t Commerce Feb. 1, 2021).

       Plaintiff respectfully requests that this Court remand the case to Commerce with

instructions to reconsider aspects of its determination in accordance with this Court’s decision.



                                              Respectfully submitted,

                                              /s/Irene H. Chen
                                              Irene H. Chen
                                              CHEN LAW GROUP, LLC.
                                              200-A Monroe St., Ste. 100
                                              Rockville, MD 20850
                                              Tel (301) 760-7393

May 28, 2021                                  Counsel for Celik Halat ve Tel Sanayi A.S.




                                                 ii
         Case 1:21-cv-00045-TCS Document 20        Filed 05/28/21     Page 3 of 53




           IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE TIMOTHY C. STANCEU, JUDGE


CELIK HALAT VE TEL SANAYI A.S.

                               Plaintiff,
    v.

UNITED STATES,

                               Defendant.         Court No. 21-00045
and                                               PUBLIC DOCUMENT


INSTEEL WIRE PRODUCTS COMPANY,
SUMIDEN WIRE PRODUCTS
CORPORATION, AND WIRE MESH CORP.


                  Defendant-Intervenors.



      MEMORANDUM IN SUPPORT OF PLAINTIFF’S RULE 56.2 MOTION FOR
                JUDGMENT ON THE AGENCY RECORD


                                        Irene H. Chen
                                        CHEN LAW GROUP, LLC.
                                        200-A Monroe St., Ste. 100
                                        Rockville, MD 20850
                                        Tel (301) 760-7393

May 28, 2021                            Counsel to Plaintiff Celik Halat ve Tel Sanayi A.S.




                                            i
               Case 1:21-cv-00045-TCS Document 20                                  Filed 05/28/21              Page 4 of 53




                                                    TABLE OF CONTENTS

TABLE OF AUTHORITIES ......................................................................................................... iii
   I.         INTRODUCTION .............................................................................................................. 1
   II.        SUMMARY OF THE ARGUMENT ................................................................................. 1
   III. JURISDICTION ................................................................................................................. 5
   IV. PLAINTIFF’S RULE 56.2 STATEMENT ......................................................................... 6
         A.      Administrative Determination to be Reviewed............................................................... 6
         B.      Issues Presented for Review ........................................................................................... 6
   V.         STATEMENT OF FACTS ................................................................................................. 6
   VI. STANDARD OF REVIEW .............................................................................................. 14
   VII. ARGUMENT .................................................................................................................... 16
         A. Commerce’s Imposition of A Bright-Line Rule Rejecting Celik Halat’s Entire Sections
         B And C Questionnaire Response Is A Severe Abuse Of Discretion ................................... 16
           1. Controlling Judicial Precedent Precludes Commerce from Applying a Bright-Line
           Rule under the Antidumping Duty Statute........................................................................ 18
           2. Acceptance of Sections B and C Questionnaire Responses Would Have Imposed No
           Burden Whatsoever on Commerce’s Conduct of the Investigation.................................. 23
           3. Acceptance of Sections B and C Questionnaire Responses Would Have Resulted in
           the Calculation of an Accurate AD Margin for Celik Halat ............................................. 24
         B. Commerce Failed to Provide Celik Halat The Opportunity to Remedy The Deficiency
         Under 19 U.S.C. 1677m(d) ................................................................................................... 25
         C.      Commerce’s Stated Rationale Is Unreasonable ............................................................ 28
         1. Commerce’s Adverse Facts Available Finding is Unsupported by Substantial
         Evidence. ........................................................................................................................... 28
         2. Commerce Acted Contrary to the Statute When it Removed Celik Halat’s Timely
         Filed Sections B and C Responses from the Record......................................................... 30
         3. Commerce Incorrectly Relies on its Regulations in Rejecting and Removing from
         the Record Celik Halat’s Sections B and C Questionnaire Responses ............................. 31
         4. Commerce’s Other Proffered Rationale Do not Justify its Rejection of Celik Halat’s
         Questionnaire Response or a Resort to AFA .................................................................... 36
         5. Commerce Failed to Sufficiently Explain its Deviation from Its Practice of Granting
         Retroactive Extensions for Minor Clerical Errors and Routine Mistakes ........................ 38
         6. Commerce’s Inconsistent Application of Extension of Time Limits Final Rule
         Includes Petitioners’ Extension Requests ......................................................................... 42
         7. Commerce’s Attempt to Distinguish Past Judicial Decisions is Unavailing ............ 45
   VIII. CONCLUSION ................................................................................................................. 46




                                                                       ii
            Case 1:21-cv-00045-TCS Document 20                                         Filed 05/28/21               Page 5 of 53




                                                   TABLE OF AUTHORITIES
CASES

Artisan Mfg. Corp. v. United States, 978 F. Supp. 2d 1334 (Ct. Int'l Trade 2014) ............... passim
Bosun Tools Co. v. United States, 405 F. Supp. 3d 1359 (Ct. Int'l Trade 2019) .................... 22, 37
China Kingdom Imp. & Exp. Co. v. United States, 31 Ct. Int'l Trade 1329, 507 F. Supp. 2d 1337
   (2007) ........................................................................................................................................ 26
China Steel Corp. v. United States, 264 F. Supp. 2d 1339 (Ct. Int’l Trade 2003) ....................... 25
Dongtai Peak Honey Indus. Co. v. United States,971 F. Supp. 2d 1234 (Ct. Intl. Trade 2014) .. 15
Dupont Teijin Films v. United States, 931 F. Supp. 2d 1297 (Ct. Int’l Trade 2013) .............. 16, 19
Fine Furniture (Shanghai) Ltd. v. United States, 865 F. Supp. 2d 1254 (Ct. Int’l Trade 2012) .. 19
Foshan Shunde Yongjian Housewares & Hardware Co., Ltd. v United States, 35 C.I.T. 1398,
   1402, (Ct. Int’l Trade 2011) ...................................................................................................... 26
Foshan Shunde Yongjian Housewares & Hardwares Co. v. United States, 896 F. Supp. 2d 1313
   (Ct. Int'l Trade 2013) .......................................................................................................... 14, 42
Green Country Mobilephone, Inc. v. FCC, 765 F.2d 235, 237, 246 U.S. App. D.C. 366 (D.C. Cir.
   1985) ......................................................................................................................................... 41
Grobest & I-Mei Industrial (Vietnam) Co., Ltd. v. United States, 815 F. Supp. 2d 1342 (Ct. Int’l
   Trade, 2012) .................................................................................................................. 19, 21, 23
Hontex Enters. v. United States, 27 Ct. Int’l Trade 272, 293, 248 F. Supp. 2d 1323, 1340 (Ct.
   Int’l Trade 2003) ....................................................................................................................... 14
Hyundai Heavy Indus. Co., Ltd. v. United States, 393 F. Supp. 3d 1293, 1303-04 (Ct. Int'l Trade
   2019) ......................................................................................................................................... 28
Hyundai Steel Co. v. United States, No. 19-00099, 2021 Ct. Intl. Trade LEXIS 60, at *3 n.3 (Ct.
   Int'l Trade Apr. 27, 2021) ......................................................................................................... 29
Jiangsu Jiasheng Photovoltaic Tech. Co., Ltd. v. United States, 28 F. Supp. 3d 1317, 1323 (Ct.
   Int'l Trade 2014)........................................................................................................................ 15
Motor Vehicle Mfrs. Ass’n, Inc. v. State Farm Mutual Auto. Ins. Co., 463 U.S. 29, 57, 103 S. Ct.
   2856, 77 L. Ed. 2d 443 (1983) .................................................................................................. 15
Nakornthai Strip Mill Pub. Co. v. United States, 32 CIT 1272, 587 F. Supp. 2d 1303, 1307
   (2008) ........................................................................................................................................ 41
Nippon Steel Corp. v. United States, 458 F.3d 1345 (Fed. Cir. 2006).......................................... 14
NMB Sing. Ltd. v. United States, 557 F.3d 1316, 1320 (Fed. Cir. 2009) ..................................... 15
NTN Bearing Corp. v. United States, 74 F. 3d 1204 (Fed. Cir. 1995) ............................... 17,19, 21
Prime Time Commerce LLC v. United States, 396 F. Supp. 3d 1319 (Ct. Int'l Trade 2019)........ 31
Pro-Team Coil Nail Enter. v. United States, 419 F. Supp. 3d 1319 (Ct. Int'l Trade 2019) .......... 24
Save Domestic Oil, Inc. v. United States, 357 F.3d 1278 (Fed. Cir. 2004) .................................. 14
Shelter Forest Int'l Acquisition, Inc. v. United States, 497 F. Supp. 3d 1388 (Ct. Int'l Trade 2021)
   ............................................................................................................................................. 18, 27
SKF USA Inc. v. United States, 263 F.3d 1369 (Fed. Cir. 2001) .................................................. 15
Star Fruits S.N.C. v. United States, 393 F.3d 1277 (Fed. Cir. 2005)............................................ 15
Sterling Fed. Sys., Inc. v. Goldin, 16 F.3d 1177 (Fed. Cir. 1994) ................................................ 16
Timken U.S. Corp. v. United States, 434 F.3d 1345 (Fed. Cir. 2006) .......................................... 20
Transactive Corp. v. United States, 91 F.3d 232, 319 U.S. App. D.C. 428 (D.C. Cir. 1996) ...... 14
U.K. Carbon & Graphite Co. v. United States, 931 F. Supp. 2d 1322 (Ct. Int'l Trade 2013) ...... 14



                                                                          iii
             Case 1:21-cv-00045-TCS Document 20                                         Filed 05/28/21               Page 6 of 53




U.S. Magnesium LLC v. United States, 895 F. Supp. 2d 1319 (Ct. Int’l Trade 2013).................. 19
WelCom Prods., Inc. v. United States, 36 CIT 1366, 1340, 865 F. Supp. 2d 1340 (2012) .......... 15
Wheatland Tube Co. v. United States, 161 F.3d 1365 (Fed. Cir. 1998) ....................................... 14
Wuhu Fenglian Co., Ltd. v. United States, 836 F. Supp. 2d 1398 (Ct. Int’l Trade 2012) ............ 17
Xiping Opeck Food Co., Ltd. v. United States, 34 F. Supp. 3d 1331 (Ct. Int’l Trade 2014) ........ 15


STATUTES

19 U.S.C. § 1516a(a)(2)(B)(iii)....................................................................................................... 5
19 U.S.C. § 1673d(a)(1) ................................................................................................................ 20
19 U.S.C. § 1516a(b)(1)(B) .......................................................................................................... 15
19 U.S.C. § 1677f(i)(3)(A) ........................................................................................................... 17
19 U.S.C. § 1677m(d)………………………………………………….……………………passim
28 U.S.C. § l581(c) ......................................................................................................................... 6


ADMINISTRATIVE DECISIONS

Extension of Time Limits, 78 Fed. Reg. 57790 (Sept. 20, 2013). ................................................. 45
Prestressed Concrete Steel Wire Strand From Argentina, Colombia, Egypt, the Netherlands,
  Saudi Arabia, Taiwan, the Republic of Turkey, and the United Arab Emirates: Antidumping
  Duty Orders, 86 Fed. Reg. 7703 (Dep’t Commerce Feb. 1, 2021) ....................................... 6, 15
Prestressed Concrete Steel Wire Strand From Argentina, Colombia, Egypt, the Netherlands,
  Saudi Arabia, Taiwan, the Republic of Turkey, and the United Arab Emirates: Final
  Affirmative Determinations of Sales at Less Than Fair Value and Final Affirmative Critical
  Circumstances Determinations, in Part, 85 Fed. Reg. 80001 (Dep’t Commerce Dec. 11, 2020)
  ..................................................................................................................................................... 6
Prestressed Concrete Steel Wire Strand From Argentina, Colombia, Egypt, the Netherlands,
  Saudi Arabia, the Republic of Turkey, and the United Arab Emirates: Preliminary Affirmative
  Determination of Sales Less Than Fair Value and Preliminary Affirmative Critical
  Circumstances Determinations, in Part, 85 Fed. Reg. 61722 (September 30, 2020) .............. 13


ADMINISTRATIVE REGULATIONS

19 C.F.R. § 351.301 .................................................................................................... 22, 32, 39, 40
19 C.F.R. § 351.303 ................................................................................................................ 37, 38
19 C.F.R. § 351.302 ............................................................................................................... passim




                                                                           iv
        Case 1:21-cv-00045-TCS Document 20               Filed 05/28/21     Page 7 of 53




                  MEMORANDUM IN SUPPORT OF PLAINTIFF’S
          RULE 56.2 MOTION FOR JUDGMENT ON THE AGENCY RECORD

                                       I. INTRODUCTION

       Plaintiff Celik Halat Ve Tel Sanayi A.S. (“Celik Halat”) initiated this appeal to review

the final determination issued by the Department of Commerce (“Commerce”) in the

antidumping duty investigation of prestressed concrete steel wire strand from the Republic of

Turkey. This appeal challenges Commerce’s decision to apply total adverse facts available to

Celik Halat on the basis that it untimely filed a single business proprietary information (“BPI”)

exhibit of its Section B questionnaire response 21 minutes after the 5:00 p.m. ET filing deadline

on the response due date.1

                             II. SUMMARY OF THE ARGUMENT

       While cases involving adverse facts available (“AFA”) are a frequent occurrence before

the Court, Commerce’s actions and the basis for its application of AFA against Celik Halat in

this case have set an astonishing new level of overreach by the agency. Due to a 21-minute delay

in receiving one BPI exhibit of plaintiff’s Section B questionnaire response, Commerce

determined that Celik Halat’s entire Sections B and C responses should be rejected and removed

from the record.2 After removing Celik Halat’s diligently prepared responses, Commerce




1 Public documents in the administrative record are designated as “PR.” “CR” refers to
confidential documents in the administrative record.

2 The only late filing at issue as stated in Commerce’s Memorandum Rejecting Celik Halat’s
Sections B and C questionnaire is the Domestic Sales Table, a Section B exhibit. See Letter from
Commerce: Rejection of Sections B and C Questionnaire Pertaining to Celik Halat (August 19,
2020) (PR 137). However, to the extent that Commerce’s position is also that the public version
of four of Celik Halat’s Section C exhibits are also untimely (as they were filed at 5:06 p.m. ET
on the due date), all arguments in this brief also apply to those filings as well.


                                                 1
        Case 1:21-cv-00045-TCS Document 20               Filed 05/28/21     Page 8 of 53




applied adverse facts available in the final determination on the ground that no usable

information was available to calculate an antidumping duty (“AD”) margin for Celik Halat.

Commerce’s actions were an outrageous abuse of discretion in violation of its own regulations

and its statutory obligations.

       The pertinent facts are as follows:

        •   The deadline set by Commerce for Celik Halat’s Sections B and C response to the

            AD questionnaire was 5:00 p.m. Eastern Time (“ET”) on August 10, 2020.

        •   On August 10, 2020, at 4:10 p.m. ET, after confirming that all information and

            documents for Celik Halat’s Sections B and C of the AD questionnaire were ready

            for submission to Commerce, Celik Halat’s representative (the “representative”)

            began to file the Section B and C responses through Commerce’s ACCESS

            electronic records system (“ACCESS”).

        •   At 4:12 p.m. ET, Celik Halat’s representative received an e-mail from ACCESS with

            an error message, rejecting a single PDF exhibit of the BPI version of the Section B

            response, the Home Market Sales Table, on the ground that it contained “no

            searchable text.” Celik Halat’s representative decided to move on to the other parts

            of the filing.

        •   At 4:17 p.m. ET, Celik Halat’s representative received ACCESS’ confirmation that

            all BPI narrative files of Section B and C responses and all PDF versions of its

            Section B response BPI exhibits were successfully submitted under the time stamp

            of 4:16 p.m. ET.

        •   As Celik Halat’s representative attempted to upload the BPI version of the Section C

            response, an error message of “no searchable text,” similar to the one issued for the



                                                2
Case 1:21-cv-00045-TCS Document 20              Filed 05/28/21     Page 9 of 53




    Domestic Sales Table, appeared. Celik Halat’s representative immediately re-

    scanned and re-OCR’ed each document of Section C response, to meet ACCESS’

    searchable text requirement, and proceeded without delay to re-file each document

    one by one.

•   During filing, Celik Halat’s representative encountered unusually slow ACCESS

    processing times, with messages of “waiting for ACCESS to respond.”

•   At 4:43 p.m. ET, Celik Halat’s representative received ACCESS’ confirmation that

    the BPI version of all Section C exhibits had been successfully submitted under the

    time stamp of 4:42 p.m. ET.

•   At 4:57 p.m. ET, Celik Halat’s representative received ACCESS’ confirmation that

    the public version of the Section B response had been successfully submitted under

    the time stamp of 4:56 p.m. ET.

•   At 5:00 p.m. ET, Celik Halat’s representative received ACCESS’ confirmation that

    Exhibits C-1, C-2, C-3 and C-4 of the public Section C response had been

    successfully submitted under the time stamp of 4:59 p.m. ET.

•   Remaining exhibits of the public Section C response, Exhibits C-8, C-9, C-10 and C-

    11, were successfully submitted under the time stamp of 5:06 p.m. ET.

•   At 5:21 p.m. ET, after numerous attempts, Celik Halat’s representative gave up

    trying to submit the PDF version of the Home Market Sales Table, and instead filed

    the Excel version of the Home Market Sales Table. With the filing of the Excel

    version, Celik Halat received ACCESS’ confirmation that the BPI exhibit to Section

    B response, the Home Market Sales Table, had been successfully submitted under

    the time stamp of 5:21 p.m. ET.



                                       3
       Case 1:21-cv-00045-TCS Document 20               Filed 05/28/21     Page 10 of 53




        •   By 5:21 p.m. ET on August 10, 2020, Celik Halat had submitted the complete public

            and BPI responses to Sections B and C of Commerce’s AD questionnaire.

        •   On August 19, 2020, Celik Halat received a letter from Commerce stating that Celik

            Halat’s entire response to Sections B and C of the AD questionnaire had been

            rejected. Commerce’s reason for rejecting Celik Halat’s entire Sections B and C

            response was that the “home market sales data portion of your response” was not

            filed until 5:21 p.m. ET.

        •   On September 23, 2020, Commerce published its preliminary determination and

            assigned Plaintiff an adverse facts available rate of 53.65 percent, the AFA rate

            recommended by Petitioners in the Petition.

        •   On December 11, 2020, Commerce published its final determination and continued

            to apply adverse facts available to Celik Halat, with the same AFA margin of 53.65

            percent.

       Based on a 21-minute delay in filing a single BPI exhibit to Section B, i.e., the home

market sales table, Commerce rejected Celik Halat’s entire Sections B and C questionnaire

response. See Letter from Commerce Pertaining to Celik Halat: Rejection of Sections B and C

Questionnaire Response (August 19, 2020) (PR 137). Commerce then assigned Celik Halat

adverse facts available, even though (1) Celik Halat had the complete set of its Sections B and C

questionnaire responses in hand and ready to file on the due date; (2) the great majority of Celik

Halat’s Sections B and C questionnaire response was filed by the 5:00 p.m. ET filing deadline;

(3) due to unusually ACCESS processing times and minor formatting issues, Celik Halat was

unable to submit the home market sales table until 5:21 pm ET on the due date; (4) Celik Halat

submitted its Sections B and C responses on the deadline date, which was 45 days prior to the



                                                 4
       Case 1:21-cv-00045-TCS Document 20                 Filed 05/28/21     Page 11 of 53




Preliminary Determination and 121 days prior to the Final Determination. No burden would have

been suffered by Commerce had it accepted the filings and it is undisputable that using Celik

Halat’s responses instead of AFA would have resulted in more accurate margins. Commerce

applied an impermissible bright line rule in rejecting Celik Halat’s response in its entirety,

without evaluating the particular circumstances and in violation of its own regulations regarding

timely filed documents. Commerce also defied its own practice of granting post-deadline

extensions for minor delays.

       Commerce’s application of adverse facts available was in violation of the statute. There

was no evidence of a failure to cooperate by Celik Halat. The entire episode involved difficulties

with the ACCESS interface. Commerce improperly equated the minutes delay in Celik Halat’s

filing of a single BPI exhibit with an adverse facts available determination against Celik Halat.

Commerce’s penalty of AFA was grossly disproportionate to the minor compliance error and has

no support in the record.

       Commerce’s arbitrary actions have resulted in an unjust windfall to petitioners and

significant harm to Celik Halat. Accordingly, the Court should remand this case back to

Commerce with instructions to reopen the AD investigation, accept for filing Celik Halat’s

Sections B and C questionnaire responses and calculate an AD rate for Celik Halat.

       Plaintiff respectfully requests an expedited disposition of its challenge to Commerce’s

Final Determination. Celik Halat is laboring under an extreme and punitive cash deposit rate that

has materially affected its ability to remain in the U.S. market as a supplier.

                                       III. JURISDICTION

       This action is brought pursuant to 19 U.S.C. § 1516a(a)(2)(B)(iii). This action challenges

certain determinations relevant to Commerce’s final determination in the antidumping duty



                                                  5
       Case 1:21-cv-00045-TCS Document 20              Filed 05/28/21     Page 12 of 53




investigation of prestressed concrete steel wire strand from the Republic of Turkey. This Court

has jurisdiction pursuant to 28 U.S.C. § 1581(c).

                         IV. PLAINTIFF’S RULE 56.2 STATEMENT

   A. Administrative Determination to be Reviewed

       Plaintiff Celik Halat contests the final determination of the United States Department of

Commerce (“Commerce”) in the antidumping duty investigation, published as Prestressed

Concrete Steel Wire Strand From Argentina, Colombia, Egypt, the Netherlands, Saudi Arabia,

Taiwan, the Republic of Turkey, and the United Arab Emirates: Final Affirmative

Determinations of Sales at Less Than Fair Value and Final Affirmative Critical Circumstances

Determinations, in Part, 85 Fed. Reg. 80001 (Dep’t Commerce Dec. 11, 2020) (PR 171) (“Final

Determination”) and accompanying Issues and Decision Memorandum (“Decision Memo”) (PR

167); Prestressed Concrete Steel Wire Strand From Argentina, Colombia, Egypt, the

Netherlands, Saudi Arabia, Taiwan, the Republic of Turkey, and the United Arab Emirates:

Antidumping Duty Orders, 86 Fed. Reg. 7703 (Dep’t Commerce Feb. 1, 2021) (PR 174).

   B. Issues Presented for Review

           1. Issue 1: Whether Commerce’s application of a bright-line rule to reject
              Celik Halat’s entire Sections B and C questionnaire response based on one
              untimely filed exhibit regardless of any particular circumstances was
              arbitrary and capricious, unsupported by substantial evidence, and an
              abuse of discretion not in accordance with law.

           2. Issue 2: Whether Commerce’s decision to apply adverse facts available
              based on Celik Halat’s submission of a single Section B exhibit 21
              minutes after the filing deadline, was an abuse of discretion, unsupported
              by substantial evidence and not in accordance with law.

                                  V. STATEMENT OF FACTS




                                                6
          Case 1:21-cv-00045-TCS Document 20             Filed 05/28/21    Page 13 of 53




          This appeal arises from the antidumping duty (“AD”) investigation of prestressed

concrete steel wire strand (“PC Strand”) from the Republic of Turkey. On May 6, 2020,

Commerce initiated the AD investigation of PC Strand from Turkey. See Prestressed Concrete

Steel Wire Strand from Argentina, Colombia, Egypt, Indonesia, Italy, Malaysia, the Netherlands,

Saudi Arabia, South Africa, Spain, Taiwan, Tunisia, the Republic of Turkey, Ukraine, and the

United Arab Emirates: Initiation of Less-Than-Fair-Value Investigations, 85 Fed. Reg. 28605

(May 13, 2020) (PR 24). On or about June 18, 2020, Commerce selected Celik Halat for

individual examination as one of the two largest exporters by volume of Prestressed Concrete

Steel Wire Strand from Turkey. See Commerce Respondent Selection Memorandum (June 19,

2020) (CR 29/ PR 66).

          On June 19, 2020, Commerce issued an AD questionnaire to Celik Halat. The AD

questionnaire consisted of four sections, Section A, Section B, Section C and Section D, that

required Celik Halat’s response by certain deadlines. See Commerce Initial Questionnaire to

Celik Halat (June 19, 2020) (PR 67). The due date for the Section A response was July 10, 2020.

Id. at 5. (PR 67). The due date for the Sections B, C and D response was July 27, 2020. Id. Celik

Halat’s responses to the AD questionnaire (the “Response”) were required to be filed

electronically through Commerce’s ACCESS electronics document system (“ACCESS”) before

5:00 p.m. Eastern Time (“ET”) on the due date specified for each section. Id. at 2. To prepare the

various Responses, Celik Halat’s staff devoted hundreds of work hours, including through a

Turkish national holiday period, to ensure that the responses would be completed on time for

filing.

          On July 17, 2020, Celik Halat timely submitted its response to Section A of the AD

questionnaire. See Celik Halat Responses to Section A Questionnaire (July 17, 2020) (CR 34-



                                                 7
       Case 1:21-cv-00045-TCS Document 20               Filed 05/28/21     Page 14 of 53




36/PR 96-98). On July 22, 2020, Celik Halat requested an extension of time to submit its

responses to Sections B, C, and D of Commerce’s questionnaire on August 17, 2020, citing the

Covid-19 lockdown, the closure of the company’s offices, and an intervening religious holiday.

See Celik Halat’s Request for Extension to file Sec. B-D Questionnaires (July 22, 2020) (PR

103). On July 23, 2020, Commerce granted a partial extension for Sections B, C, and D

responses to August 10, 2020.3 See Commerce Letter to Celik Halat: Granting Partial Extension

to file Sec. B-D Responses (July 23, 2020) (PR 106). On July 24, 2020, Commerce issued a

supplemental Section A questionnaire to Celik Halat. See Commerce’s Supplemental Sec. A

Questionnaire to Celik Halat (July 24, 2020) (PR 107). On August 7, 2020, Celik Halat timely

submitted a response to the supplemental Section A questionnaire. See Celik Halat’s

Supplemental Sec. A Questionnaire Response (August 7, 2020) (CR 38-48/PR 117-129).

       During the afternoon of August 10, 2020, Celik Halat prepared to file its full response to

Sections B and C of the AD questionnaire. At 4:10 p.m. ET, after confirming that all documents

for Celik Halat’s Sections B and C response to the AD questionnaire were ready for submission

to Commerce, Celik Halat’s representative (the “representative”) initiated the process of filing

the Section B and C responses through the Commerce’s ACCESS website. See Celik Halat’s

Request for Reconsideration of the Department’s Rejection of the Sections B&C Antidumping

Questionnaire Response of Celik Halat (“Request for Reconsideration”) (August 24, 2020) at 1

(PR139). At 4:12 p.m., Celik Halat’s representative attempted to file the PDF version of the BPI




3 On August 5, 2020, Celik Halat filed a second request for a three-day extension of the Section
D questionnaire response deadline of August 10, 2020 due to the near impossibility of
completing the Section D response. (PR 115). On August 5, 2020, Commerce granted the
extension for the Section D response to August 13, 2020. (PR 116).


                                                8
       Case 1:21-cv-00045-TCS Document 20                Filed 05/28/21     Page 15 of 53




Domestic Sales Table, an exhibit to its Section B response, but received an e-mail from ACCESS

with an error message, rejecting that document on the ground that it contained “no searchable

text” on several pages. Id. at 1 and Exh. 1 (PR 139). At this point, Celik Halat’s representative

considered but decided not to call the ACCESS help desk or the Commerce analyst for help. The

representative had previously called the ACCESS help desk or the analyst, but was unable to

reach anyone immediately, due to Covid-19 remote working arrangements. Celik Halat Response

to Pet. Req. for AFA 6, n.4 (PR 147).

       Putting the home market sales table aside, Celik Halat’s representative moved on to

submit the other Sections B and C files. Id. at 3-4 (PR 139). However, the submission process

was unusually slow, due to error messages or long ACCESS processing times. At 4:17 p.m.ET,

Celik Halat’s representative received ACCESS’ confirmation that all narrative files of Section B

and C response and the other Section B pdf BPI exhibits were successfully submitted under the

time stamp of 4:16 p.m.ET. See id. at Exh. 2 (PR 139). As Celik Halat’s representative attempted

to upload the BPI version of the Section C exhibits, an error message of “no searchable text,”

similar to the one issued for the Home Market Sales Table, appeared. Id. at Exh. 4 (PR 139).

Celik Halat’s representative immediately re-scanned and re-OCR’ed each document of the

Section C response, to meet ACCESS’ searchable text requirement, and proceeded without delay

to re-file each document one by one. At 4:43 p.m.ET, Celik Halat’s representative received

ACCESS’ confirmation that the entire BPI version of the Section C response had been

successfully submitted under the time stamp of 4:42 p.m. Id. at Exh. 5 (PR 139).

       At 4:57 p.m., Celik Halat’s representative received ACCESS’ confirmation that the

public version of the Section B response had been successfully submitted under the time stamp

of 4:56 p.m.ET. Id. at Exh. 3 (PR 139). At 5:00 p.m.ET, Celik Halat’s representative received



                                                 9
        Case 1:21-cv-00045-TCS Document 20               Filed 05/28/21      Page 16 of 53




ACCESS’ confirmation that the public versions of Exhibits C-1, C-2, C-3 and C-4 of the Section

C response had been successfully submitted under the time stamp of 4:59 p.m. ET. Id. at Exh. 6.

(PR 139).

        As of 5:00 p.m.ET, only four public Section C exhibits and the BPI Domestic Sales Table

of Celik Halat’s entire Sections B and C response had yet to be filed. Id. at Exh. 7 and 8 (PR

139). Celik Halat’s representative was able to submit the remaining exhibits of the public

Section C response, Exhibits C-8, C-9, C-10 and C-11, under the time stamp of 5:06 p.m. ET. Id.

at Exh. 7 (PR 139). Celik Halat’s representative repeatedly tried to file the pdf version of the BPI

domestic sales table, but finally gave up after multiple attempts and filed the Excel version. Id. at

4-5. At 5:21 p.m.ET, Celik Halat’s representative received ACCESS’ confirmation that the

exhibit to BPI version of the Section B response, the Excel version of the Domestic Sales Table,

had been successfully submitted under the time stamp of 5:21 p.m. ET. Id. at Exh. 7 and 8 (PR

139).

        On August 19, 2020, Celik Halat received a letter from Commerce stating that Celik

Halat’s entire response to Sections B and C of the AD questionnaire had been rejected. See

Letter from Commerce Pertaining to Celik Halat: Rejection of Sections B and C Questionnaire

Response (August 19, 2020) (PR 137). Citing the untimely filing of the home market sales data

at 5:21 p.m. ET, Commerce stated that Celik Halat’s Sections B and C responses were “untimely

filed” and that it was unable to accept Celik Halat’s response.4 Id. By separate memorandum on

the same date, Commerce directed that Celik Halat’s entire Section B and C response, including




4 “Home Market Sales Data” refers to the “Domestic Sales Table.”


                                                 10
       Case 1:21-cv-00045-TCS Document 20                 Filed 05/28/21     Page 17 of 53




all documents and supporting exhibits that had been timely filed, be removed from the docket.

See Commerce Letter: Rejection of Celik Halat Submissions (August 19, 2020) (PR 136).

       On August 24, 2020, Celik Halat submitted to Commerce a Request for Reconsideration

of Commerce’s Rejection of its Sections B and C Antidumping Questionnaire Responses.

Request for Reconsideration (PR 139). Celik Halat explained that Commerce should accept its

responses following the principles enunciated in Commerce’s practice and its regulations under

19 C.F.R. § 351.302, which states that an untimely filed extension request may be considered if

“the party demonstrates that an extraordinary circumstance exists.” Request for Reconsideration

at 6 (PR 139). Celik Halat further described the minutes-delay in filing part of its responses

arising out of unexpected technical difficulties and detailed the extraordinary circumstances

leading to the short delay. Celik Halat cited multiple cases where Commerce actively granted, or

was ordered by this Court to grant, extension of deadlines in situations that involved similar

clerical issues as the current case. Celik Halat asserted that the delay in filing the responses was

so brief that it would not prejudice any party to the proceeding, whereas rejecting the responses

would amount to a “death penalty” for Celik Halat due to the punitive rates imposed as a result.

Id. at 13 (PR 139).

       On August 27, 2020, Commerce denied Celik Halat’s Request for Reconsideration and

continued to reject Celik Halat’s Response, citing the language in the cover letter of the AD

questionnaire. See Commerce Letter Denying Celik Halat’s Request for Reconsideration (August

27, 2020) (PR 140).

       On September 2, 2020, Celik Halat requested a meeting with Commerce to discuss Celik

Halat’s request that Commerce reconsider its decision to reject Celik Halat’s Questionnaire

Responses. See Celik Halat’s Letter Requesting a Meeting with Commerce (Sept. 2, 2020) (PR



                                                  11
       Case 1:21-cv-00045-TCS Document 20                Filed 05/28/21     Page 18 of 53




142). On September 4, 2020, Commerce held a video conference call with Celik Halat’s counsel

and representative to discuss Celik Halat’s request that Commerce reconsider its rejection of the

Response. See Commerce’s Memorandum on Video Conference with Celik Halat (Sep. 4, 2020)

(PR 149).

       On September 8, 2020, Celik Halat filed a response to petitioners’ letter dated August 31,

2020, requesting that Commerce accept its Response in full and reject petitioners’ demand for

imposition of adverse facts available. See Celik Halat’s Response to Petitioners’ Demand for

Imposition of Total AFA and to the Department’s Denial of Reconsideration of the Rejection of

its Section B and C Responses (Sep. 8, 2020) (PR 147).

        On September 30, 2020, Commerce published a Federal Register notice of its

preliminary determination that PC Strand from Turkey is being, or is likely to be, sold in the

United States at less than fair value (the “Preliminary Determination”). See Prestressed Concrete

Steel Wire Strand From Argentina, Colombia, Egypt, the Netherlands, Saudi Arabia, the

Republic of Turkey, and the United Arab Emirates: Preliminary Affirmative Determination of

Sales Less Than Fair Value and Preliminary Affirmative Critical Circumstances Determinations,

in Part, 85 Fed. Reg. 61722 (September 30, 2020) (PR 154). Commerce preliminarily assigned

an adverse facts available dumping margin of 53.65 percent to Celik Halat and that it would

direct Customs and Border Protection (CBP) to suspend liquidation of all entries of PC strand

from Turkey and to collect cash deposits of 53.65 percent on entries of PC Strand exported by

Celik Halat. See id. at 61724. In the Preliminary Decision Memorandum, Commerce concluded

that “{b}ecause Celik Halat failed to submit all portions of its response to sections B and C of

the questionnaire by the established deadline, we find that Celik Halat failed to cooperate to the

best of its ability to comply with Commerce’s request for information within the meaning of



                                                 12
       Case 1:21-cv-00045-TCS Document 20                Filed 05/28/21      Page 19 of 53




section 776(b)(1) of the Act.” See Decision Memorandum for the Preliminary Determination in

the Less Than Fair Value Investigation of Prestressed Concrete Steel Wire Strand from the

Republic of Turkey (September 23, 2020) at 9 (“Preliminary Decision Memo”) (PR 153).

       In response to the Preliminary Determination, on October 30, 2020, Celik Halat

submitted a case brief, in which it argued inter alia: (1) that Commerce should accept Celik

Halat’s entire sections B and C questionnaire response for filing because the home market sales

file was the only substantive portion of the response that was filed late – just 21 minutes late –

and that the late filing was due to repeated rejections by ACCESS; (2) the imposition of total

adverse facts was unjustified and wholly disproportionate compared with the minor error in

question and Celik Halat cooperated to the best of its ability; (3) Commerce should calculate the

final margin based on Celik Halat’s submitted responses; and (4) even if the untimely portions of

the submissions are excluded; Commerce can use the timely filed portions to calculate a margin

using non-adverse facts available. See Case Brief of Celik Halat ve Tel Sanayi A.S. at 2-15

(“Celik Halat Case Brief”) (October 30, 2020) (PR 160).

       On December 11, 2020, Commerce published in the Federal Register the Final

Determination in the Antidumping Duty Investigation. See Final Determination (PR 171) and

accompanying Decision Memo (PR 167). In the Final Determination, Commerce continued to

apply adverse facts available to Celik Halat, assigning the same AFA margin of 53.65 percent.

Final Determination at 80002 (PR 171). Commerce relied on the 53.65 percent dumping margin

as the “only information regarding the PC strand industry in Turkey reasonably at Commerce’s

disposal on the record of this investigation.” Final Decision Memo at 4 (PR 167).

       On February 1, 2021, Commerce published in the Federal Register the antidumping duty

order covering subject merchandise in the underlying antidumping duty investigation.



                                                 13
       Case 1:21-cv-00045-TCS Document 20                  Filed 05/28/21      Page 20 of 53




Prestressed Concrete Steel Wire Strand From Argentina, Colombia, Egypt, the Netherlands,

Saudi Arabia, Taiwan, the Republic of Turkey, and the United Arab Emirates: Antidumping Duty

Orders, 86 Fed. Reg. 7703 (Dep’t Commerce Feb. 1, 2021) (PR 174). As part of the AD order,

Commerce has directed Customs to continue collecting cash deposits of 53.65 percent on PC

Strand entries by Celik Halat. (PR 176).

                                  VI. STANDARD OF REVIEW

       This Court evaluates whether Commerce’s decisions are “unsupported by substantial

evidence on the record, or otherwise not in accordance with law.” 19 U.S.C. §1516a(b)(1)(B).

Compliance with both statute and regulation is required for an agency action to be “in

accordance with law.” See, e.g., Hontex Enters. v. United States, 27 Ct. Int’l Trade 272, 293, 248

F. Supp. 2d 1323, 1340 (Ct. Int’l Trade 2003). Further, substantial evidence review requires that

the court assess whether the agency action is reasonable given the record as a whole. Nippon

Steel Corp. v. United States, 458 F.3d 1345, 1350-51 (Fed. Cir. 2006).

       The Court will find that a decision is not arbitrary or capricious if, inter alia, it reflects a

“logically reasoned and well-researched approach.” Save Domestic Oil, Inc. v. United States, 357

F.3d 1278, 1289 (Fed. Cir. 2004). Thus, “{c}ourts ‘look for a reasoned analysis or explanation

for an agency’s decision as a way to determine whether a particular decision is arbitrary,

capricious, or an abuse of discretion.’” U.K. Carbon & Graphite Co. v. United States, 931 F.

Supp. 2d 1322, 1328 (Ct. Int’l Trade 2013) (quoting Wheatland Tube Co. v. United States, 161

F.3d 1365, 1369 (Fed. Cir. 1998)). Further, “{a}n ‘agency action is arbitrary when the agency

offers{s} insufficient reasons for treating similar situations differently.’” Foshan Shunde

Yongjian Housewares & Hardwares Co. v. United States, 896 F. Supp. 2d 1313, 1325 (Ct. Int’l

Trade 2013) (quoting Transactive Corp. v. United States, 91 F.3d 232, 237, 319 U.S. App. D.C.



                                                   14
       Case 1:21-cv-00045-TCS Document 20                Filed 05/28/21     Page 21 of 53




428 (D.C. Cir. 1996) (citing Motor Vehicle Mfrs. Ass’n, Inc. v. State Farm Mutual Auto. Ins. Co.,

463 U.S. 29, 57, 103 S. Ct. 2856, 77 L. Ed. 2d 443 (1983))).

       By statute, each “determination by Commerce must include an explanation of the basis

for its determination.” See NMB Sing. Ltd. v. United States, 557 F.3d 1316, 1320 (Fed. Cir.

2009) (quoting 19 U.S.C. 1677f(i)(3)(A)). Thus, “{w}here the Department has reached

important conclusions that are not fully explained with reference to record evidence {and

relevant statutes or regulations}, remand is appropriate for Commerce to explain its rationale . . .

such that a court may follow and review its line of analysis, its reasonable assumptions, and other

relevant considerations.” Xiping Opeck Food Co., Ltd. v. United States, 34 F. Supp. 3d 1331,

1343-1344 (Ct. Int’l Trade 2014).

       Where the agency is vested with discretion to set the procedures by which it administers

its governing statute, the court reviews such decisions for abuse of discretion. Jiangsu Jiasheng

Photovoltaic Tech. Co., Ltd. v. United States, 28 F. Supp. 3d 1317, 1323 (Ct. Int'l Trade 2014)

(See, e.g., Dongtai Peak Honey Indus. Co. v. United States,971 F. Supp. 2d 1234, 1239 (Ct. Intl.

Trade 2014). “An abuse of discretion occurs where the decision is based on an erroneous

interpretation of the law, on factual findings that are not supported by substantial evidence, or

represent an unreasonable judgment in weighing relevant factors.” Id. (quoting WelCom Prods.,

Inc. v. United States, 36 CIT 1366, 1340, 865 F. Supp. 2d 1340, 1344 (2012) (citing Star Fruits

S.N.C. v. United States, 393 F.3d 1277, 1281 (Fed. Cir. 2005))). In abuse of discretion review,

“an agency action is arbitrary when the agency offers insufficient reasons for treating similar

situations differently.” See SKF USA Inc. v. United States, 263 F.3d 1369, 1382 (Fed. Cir. 2001).




                                                 15
       Case 1:21-cv-00045-TCS Document 20                Filed 05/28/21     Page 22 of 53




                                       VII. ARGUMENT

   A. Commerce’s Imposition of A Bright-Line Rule Rejecting Celik Halat’s Entire
      Sections B And C Questionnaire Response Is A Severe Abuse Of Discretion

       Commerce’s imposition of a bright-line rule to reject Celik Halat’s entire Sections B and

C questionnaire response based on the 21-minute late filing of a single Section B exhibit is a

severe abuse of discretion under the law. The statute and prior court cases make clear that

Commerce must weigh accuracy and fairness in its administration of proceedings against the

interests of finality and agency burden. Based on this factual record, the interests of accuracy and

fairness far outweighed any burden or the interests of finality in this case. However, in applying

a bright-line rule to reject Celik Halat’s entire Sections B and C questionnaire response,

Commerce failed to consider its statutory obligations to weigh accuracy and fairness against any

burden on the agency and interests of finality.

       While the antidumping duty statute sets forth certain deadlines for the completion of

certain actions, e.g., 19 U.S.C. § 1673d(a)(1), for issuance of a final antidumping duty

determination, the statute does not set deadlines for specific submissions by respondents. Instead,

Commerce has the authority to set deadlines in a proceeding, to meet the statutorily prescribed

deadlines for completing an administrative investigation. As such, Commerce is tasked with

setting deadlines for submissions of questionnaire responses. However, the Court has confirmed

in prior decisions that Commerce’s discretion is not unlimited, and that Commerce nonetheless

must exercise its discretion in a reasonable and fair manner. See Dupont Teijin Films v. United

States, 931 F. Supp. 2d 1297, 1304 (Ct. Int’l Trade 2013) (“Commerce’s exercise of its

discretion, however, must be reasonable in light of Commerce’s statutory obligations), citing

Sterling Fed. Sys., Inc. v. Goldin, 16 F.3d 1177, 1182 (Fed. Cir. 1994). As this Court has




                                                  16
        Case 1:21-cv-00045-TCS Document 20                Filed 05/28/21      Page 23 of 53




previously stated, “while Commerce clearly has the discretion to regulate administrative filings,

that discretion is bounded at the outer limits by the obligation to carry out its statutory duty of

‘determin{ing} dumping margins as accurately as possible.’” Wuhu Fenglian Co., Ltd. v. United

States, 836 F. Supp. 2d 1398, 1403 (Ct. Int’l Trade 2012), quoting NTN Bearing Corp. v. United

States, 74 F. 3d 1204, 1208 (Fed. Cir. 1995).

       Commerce’s rejection of Celik Halat’s entire Section B and C questionnaire response was

unreasonable and a severe abuse of discretion. Except for the BPI version of one domestic sales

table, which was filed at 5:21 pm ET, the complete BPI versions of Celik Halat’s Sections B and

C response were filed timely by Commerce’s deadline of August 10, 2020 at 5:00 pm ET.5              The

late filed document were filed on the due date, within 21 minutes after the 5:00 p.m. ET

deadline, and only due to minor formatting errors and Commerce’s slow ACCESS processing

times. Despite the minutes delay in filing a single substantive exhibit, i.e., the domestic sales

table, Commerce rejected Celik Halat’s entire Sections B and C questionnaire response,

including all narratives, exhibits, and public and BPI versions. Instead of utilizing Celik Halat’s

submitted questionnaire responses to calculate a rate, Commerce deemed Celik Halat

uncooperative and imposed a final AFA rate of 53.65 percent. Celik Halat’s calculated rate based

on its responses, including Sections B and C, would have been only 2 percent - a fraction of the

AFA rate.6 Commerce’s actions have improperly inflated Celik Halat’s AD rate by 2,700




5 Except for four public exhibits, which were filed at 5:06 pm ET, the complete BPI and public
versions of Celik Halat’s Section C response was filed timely by Commerce’s deadline of
August 10, 2020 at 5 p.m. ET.

6 Celik Halat’s actual calculated AD rate, based on its questionnaire responses, would have been
less than two percent. See Celik Halat Case Brief at 8 (Oct. 30, 2020) (PR 160).


                                                  17
       Case 1:21-cv-00045-TCS Document 20                Filed 05/28/21     Page 24 of 53




percent. The agency has engaged an outrageous abuse of discretion that directly violates the

purpose and intent of the statute.

   1. Controlling Judicial Precedent Precludes Commerce from Applying a Bright-Line
      Rule under the Antidumping Duty Statute

       As confirmed by court precedent, the antidumping duty statute prohibits Commerce from

taking an inflexible approach to all submissions for deadlines not dictated by the statute.

Deadlines for the submission of Sections B and C questionnaire responses are not set forth in the

statute. Commerce’s regulations contain deadlines for certain submissions, such as the

submission of new factual information under Section 351.301(b) of the Department’s

regulations. 19 C.F.R. § 351.301(b). However, Commerce routinely sets different deadlines for

separate sections of the AD questionnaire, often beyond the initial 30 days.7

       While Commerce has discretion both to set deadlines and to enforce those deadlines,

Commerce is obligated to determine whether to waive those deadlines in appropriate

circumstances.8 See, Shelter Forest Int'l Acquisition, Inc. v. United States, 497 F. Supp. 3d 1388

(Ct. Int'l Trade 2021) (finding that while Commerce has some discretion to consider resources




7 Commerce issued the initial questionnaire to Celik Halat on June 18, 2020. (PR 67).
Commerce’s due date for Celik Halat’s response to Section A was July 10, 2020 and July 27,
2020 for its responses to Sections B, C, and D. (PR 67). However, Commerce subsequently
granted extensions for Celik Halat’s responses to each of the three sections. Specifically, Celik
Halat’s Sections B and C were due on August 10 (PR 106), and its Section D response was due
on August 13 (PR 116).

8 A regulation which is not required by statute may, in appropriate circumstances, be waived
and must be waived where failure to do so would amount to an abuse of
discretion. See Tehnoimportexport v. United States, 15 C.I.T. 250, 766 F. Supp. 1169, 1178 (Ct.
Int'l Trade 1991) (analyzing price regulation which provided for correction of errors in a party's
submission if received in time to permit proper analysis and verification). NTN Bearing Corp. v.
United States, 74 F.3d 1204, 1207 (Fed. Cir. 1995); see also Fischer S.A. v. United States, 34
C.I.T. 334, 700 F. Supp. 2d 1364, 1375-77 (2010).


                                                 18
        Case 1:21-cv-00045-TCS Document 20                Filed 05/28/21      Page 25 of 53




and limit an investigation, it abused discretion by precluding Shelter Forest's submission when

acceptance of submission would yield a more accurate result). In such cases, Commerce is

prohibited from imposing a rigid bright-line deadline for such submissions.

       Commerce must evaluate the specific circumstances of an untimely filed submission

before determining whether to reject that submission. Commerce’s inquiry must be specific to

the facts of the case and guided by certain general principles. In particular, Commerce must

analyze “whether the interests of accuracy and fairness outweigh the burden placed on the

Department and the interest in finality.” Grobest & I-Mei Industrial (Vietnam) Co., Ltd. v.

United States, 815 F. Supp. 2d 1342, 1365 (Ct. Int’l Trade 2012). This Court has unequivocally

rejected the position that deadlines not required by statute are inflexible. Id.; see also U.S.

Magnesium LLC v. United States, 895 F. Supp. 2d 1319, 1325 (Ct. Int’l Trade 2013) (“In

determining whether Commerce’s rejection of an untimely submission amounts to an abuse of

discretion, this Court considers whether the interests of accuracy and fairness outweigh the

burden placed on {Commerce} and the interest in finality.”) (internal quotes omitted); Wuhu

Fenglian Co., Ltd., 936 F. Supp. 2d at 1404-05; Fine Furniture (Shanghai) Ltd. v. United States,

865 F. Supp. 2d 1254, 1267 (Ct. Int’l Trade 2012); Dupont Teijin Films 931 F. Supp. 2d at 1350.

Rather, Commerce must evaluate the circumstances of the untimely submission on a case-by-

case basis. The statute does not allow Commerce to impose an unbending and rigid rule in these

instances. NTN Bearing Corp., 74 F. 3d at 1207.

       In NTN Bearing Corp. v. United States, the Federal Circuit rejected Commerce’s

inflexible approach in rejecting a respondent’s attempt to submit clerical errors after the

deadline. The Federal Circuit reiterated that it is Commerce’s duty to calculate dumping margins

“as accurately as possible and that the antidumping laws are remedial not punitive.” Id. at 12008-



                                                  19
        Case 1:21-cv-00045-TCS Document 20                Filed 05/28/21      Page 26 of 53




1209. The Federal Circuit concluded the correction of the clerical errors “would neither have

required beginning anew nor have delayed making the final determination” and all that was

required was a “straightforward mathematical adjustment.” Id. The Federal Circuit held that

Commerce’s rigid application of its deadlines “resulted in the imposition of many millions of

dollars in duties not justified under the statute.” Id. at 1208 . The Federal Circuit noted that in

some cases, there exists a tension between finality and correctness, but found that in this

instance, there was no issue regarding finality because NTN had requested the correction well in

advance of the final determination. Id. at 1208. The Federal Circuit subsequently held that the

holding in NTN Bearing was not limited to the correction of clerical errors. Timken U.S. Corp. v.

United States, 434 F.3d 1345, 1351-52 (Fed. Cir. 2006).

       In Pro-Team Coil Nail Enter. v. United States, the Court rejected Commerce’s inflexible

approach in rejecting a revised Q&V Schedule because the respondent had submitted the

information seven days after the deadline for its second supplemental questionnaire response.

Pro-Team Coil Nail Enter. v. United States, 419 F. Supp. 3d 1319, 1330-31 (Ct. Int'l Trade

2019). The Court noted that “it is well-settled that a deadline-setting regulation that is not

required by statute may, in appropriate circumstances, be waived and must be waived where

failure to do so would amount to an abuse of discretion.” Id (citing NTN Bearing, 74 F.3d at

1207). The Court also found that Commerce erred in disregarding NTN Bearing and Timken

based on the agency's conclusion that PT/Pro-Team had not made a clerical error. Id.

       The Court of Appeals for the Federal Circuit has also opined on Commerce’s interest in

finality, explaining that “preliminary determinations are preliminary precisely because they are

subject to change,’ and that at the preliminary results stage, ‘the tension between finality and

correctness simply {does} not exist.’” Wuhu Fenglian Co., Ltd., 836 F. Supp. 2d at 1404



                                                  20
        Case 1:21-cv-00045-TCS Document 20               Filed 05/28/21     Page 27 of 53




(quoting NTN Bearing Corp., 74 F. 3d at 1208). Therefore, Commerce faces an even higher

burden when it rejects a submission made before the preliminary determination, as it did in this

case.

        This court has also held that AFA is far too harsh for a minor filing delay due to counsel

error and when the AFA rate and the actual rate diverged widely. In Artisan Mfg. Corp. v. United

States, 978 F. Supp. 2d 1334 (Ct. Int'l Trade 2014), the Court found that Commerce abused its

discretion in assigning an exporter of stainless steel sinks the 76.53 percent China-wide rate

based on adverse facts available, because its response to Commerce’s quantity and value request

was filed the morning after the due date due to neglect of counsel. The exporter had timely filed

its separate-rate application, which Commerce had also removed from the record. Id. at 1339.

The Court concluded that the delay was inconsequential, as it only took place during non-

business hours, i.e., Q&V information was only unavailable between 5:00 pm close of business

on the due date, to the beginning of the next business day. Id. at 1345. The Court also found that,

by contrast the consequences of the unexcused late filing was “particularly severe,” subjecting

the respondent to the PRC-wide rate, “more than twice as high as the rate assigned to

cooperating, non-investigated exporters.” Id. at 1347. Noting that the record demonstrated that

the mistake was “committed innocently and inadvertently by plaintiffs’ counsel,” the Court

concluded that “Commerce attached a consequence that was grossly disproportionate to the

mistake that was made.” Id.

        This Court has also remanded cases back to Commerce in cases where the delay in

submitting the response in question was far longer than here. In Grobest & I-Mei Industrial

(Vietnam) Co., Ltd. v. United States, this Court weighed the interests of “accuracy and fairness”

against the burden on Commerce where the exporter submitted its separate rate certification 95



                                                 21
       Case 1:21-cv-00045-TCS Document 20                 Filed 05/28/21     Page 28 of 53




days after the deadline. Commerce assigned the exporter the country-wide rate based on

application of adverse facts available. 815 F. Supp. 2d 1342, 1365 (Ct. Int’l Trade, 2012). The

court criticized Commerce’s decision and remanded the case, requiring Commerce to assign a

separate rate to the exporter. Id. at 1365-66. The court concluded that the interest of fairness

outweighed the burden placed on Commerce due to the following: (1) the Vietnam-wide rate of

25.76 percent assigned to the separate rate respondent, Amanda Foods, was “in stark contrast to

the 4.27 percent rate assigned to the other separate-rate respondents;” (2) the burden of

reviewing this particular type of submission is not great, (3) although untimely submitted, the

submission was still made more than seven months before the preliminary determination, and (4)

the exporter made every effort to correct the error as soon as it became aware of the omission. Id.

       In Bosun Tools Co. v. United States, the Court found that Commerce abused its discretion

by rejecting the respondent Chengdu’s attempt to re-file the redacted version of its second

supplemental questionnaire response two days after it previously attempted to file on time but

which, for reasons unclear on this record, only uploaded in part. 405 F. Supp. 3d 1359, 1365 (Ct.

Int'l Trade 2019). Although Chengdu attempted to file the redacted version of the submission on

ACCESS, only the subparts containing the exhibits were uploaded; the subpart containing the

cover letter and narrative portion of the submission did not upload to ACCESS. Id. The Court

noted that before the relevant deadline expired Chengdu attempted to upload the redacted version

of its submission but was only successful in uploading it in part and that it successfully uploaded

the unredacted version in full. Id. After Chengdu was alerted to the missing subparts by

Commerce staff two days later, Chengdu re-filed the missing subparts within an hour. Id. The

Court found Commerce’s removal of Chengdu’s entire submission from the record to be an

abuse of discretion because it would “likely undermine the accuracy of the dumping margins” in



                                                  22
       Case 1:21-cv-00045-TCS Document 20                Filed 05/28/21      Page 29 of 53




the case and Commerce had not explained why it would be burdensome to “incorporate the late

filed information.” Id.

       Prior court cases have conclusively established that Commerce may not apply a rigid and

unbending approach when considering untimely filed submissions. Commerce must consider its

overarching statutory obligation to calculate antidumping margins as accurately as possible

against issues of finality and agency burden. Here, Commerce never addressed these factors.

   2. Acceptance of Sections B and C Questionnaire Responses Would Have Imposed No
      Burden Whatsoever on Commerce’s Conduct of the Investigation

       Acceptance of Celik Halat’s Sections B and C questionnaire response would have

imposed no burden whatsoever on Commerce’s conduct of the investigation. A single domestic

sales table from Celik Halat’s BPI version of its Section B questionnaire response was

unavailable to Commerce only between 5:00 p.m. ET and 5:21 p.m. ET on the deadline date.

This brief period could not have impacted or delayed the investigation in any way. Importantly,

Commerce did not address in the Final Determination whether there was any burden in

accepting the 21 minute late filing.

       In prior cases, the court has found Commerce to have abused its discretion in cases

involving far longer delays by the plaintiff in filing a submission (e.g., 16 hours in Artisan; 95

days in Grobest). In Artisan, the Court concluded that Commerce abused its discretion in

assigning Kehuaxing the adverse facts available PRC-wide rate. The Court surmised that

acceptance of Kehuaxing’s one business day late filing would have been inconsequential to

Commerce’s conduct of the investigation. Artisan, 978 F. Supp. 2d at 1345.

       Here, there was no evidence of any burden on Commerce to accept the late filing. The

delay was far briefer than in Artisan. The untimely submitted data was unavailable to




                                                  23
        Case 1:21-cv-00045-TCS Document 20                Filed 05/28/21      Page 30 of 53




Commerce for a total of 21 minutes. Further, Commerce’s investigation schedule was not

disrupted in any way.

       Commerce has a higher threshold to meet because Celik Halat’s late filing was prior to

the Preliminary Determination. There are no finality concerns because the late filing was over

one month before the Preliminary Determination and no days were lost by Commerce. See Pro-

Team Coil Nail Enter. v. United States, 419 F. Supp. 3d 1319, 1332 (Ct. Int'l Trade 2019)

(holding that finality concerns not implicated because plaintiff had submitted the Q&V Schedule

before Commerce issued Preliminary Results). There was no burden on Commerce to accept

Celik Halat’s responses.

   3. Acceptance of Sections B and C Questionnaire Responses Would Have Resulted in
      the Calculation of an Accurate AD Margin for Celik Halat

       In addition to lack of burden and no finality issues, the interests of fairness and accuracy

weighed heavily in favor of accepting Celik Halat’s Sections B and C questionnaire responses.

Commerce’s rejection of Celik Halat’s response is both unfair and resulted in a grossly

inaccurate and punitive AD margin.

       Based on Celik Halat’s actual information, as set forth in its sections B and C

questionnaire response, Celik Halat’s calculated AD rate would have been less than 2 percent.

Celik Halat Case Brief at 8 (Oct. 30, 2020) (PR160). That is compared with an AFA rate of

53.65 percent assigned to Celik Halat, a rate nearly 2700 percent higher. By refusing to accept

Celik Halat’s sections B and C questionnaire response, and imposing a punitive total adverse

facts available rate, Commerce has imposed significant AD cash deposits on Celik Halat’s

entries that are not justified by the statute and have further distorted the PC Wire Strand market.

As a result, Celik Halat is effectively locked out of the U.S. market for two years, until the first




                                                  24
        Case 1:21-cv-00045-TCS Document 20               Filed 05/28/21     Page 31 of 53




administrative review is completed. Id.

   B. Commerce Failed to Provide Celik Halat The Opportunity to Remedy The
      Deficiency Under 19 U.S.C. 1677m(d)

       Commerce applied facts available with an adverse inference in assigning an antidumping

duty rate to Plaintiff. In doing so, Commerce adopted an interpretation of Section 782(d) that is

contrary to the plain language of Section 782(d). Commerce’s conclusion is not reasonable or

consistent with the statute.

       In particular, the Department’s ability to apply adverse facts available is subject to 19

U.S.C. § 1677m(d) which requires that the Department first inform the respondent of any

deficiency and provide that person an opportunity to remedy or explain the deficiency in light of

the time limits established for completion of the investigation. 19 U.S.C. § 1677e(a)

(2015), 1677m(d) (2015). China Steel Corp. v. United States, 264 F. Supp. 2d 1339, 1355 (Ct.

Int’l Trade 2003) (“Before resorting to facts available, however, the Department is required to

comply with the notice and remedial requirements of §1677m(d).”). Section 782(d) of the Act,

codified as 19 U.S.C. §1677m(d), provides as follows:

               If…a response to a request for information…does not comply with
               the request, the administering authority…shall promptly inform the
               person submitting the response the nature of the deficiency and
               shall, to the extent practicable, provide that person with an
               opportunity to remedy or explain the deficiency…”

19 U.S.C. § 1677m(d)

       The plain language of the statute makes clear that Commerce cannot automatically resort

to adverse facts available because of an untimely filed submission. The use of facts otherwise

available as a substitute for the untimely submitted information is expressly qualified

by § 1677m(d). See 19 U.S.C. § 1677e(a) (stating that “… the administering authority . . .




                                                 25
        Case 1:21-cv-00045-TCS Document 20                Filed 05/28/21      Page 32 of 53




shall, subject to section 1677m(d) of this title, use the facts otherwise available in reaching the

applicable determination under this subtitle”) (emphasis added). China Kingdom Imp. & Exp.

Co. v. United States, 31 Ct. Int'l Trade 1329, 1344, 507 F. Supp. 2d 1337, 1352 (2007). Instead,

Commerce must first provide a party with the opportunity to correct a deficiency. Id.

(“shall…provide that person with the opportunity…”). This requirement is subject to the

condition that doing so must be “practicable.” This Court has explained that, before adverse facts

can be applied, Commerce must “(1) find that the response to a request for information is

deficient; (2) provide, when practicable, an opportunity to the party submitting the information to

explain or correct the deficiency; and (3) determine whether such explanation or correction is

either unsatisfactory or untimely.” Foshan Shunde Yongjian Housewares & Hardware Co., Ltd.

v United States, 35 C.I.T. 1398, 1402, (Ct. Int’l Trade 2011).

       These requirements apply equally to a submission that is not timely filed as it does to a

submission that does not contain complete information. In Shelter Forest Int'l Acquisition, Inc. v.

United States, the Court concluded that Commerce abused its discretion by rejecting Shelter

Forest’s submission as untimely when it had not provided notice to Shelter Forest regarding

deficiencies, as required by 19 U.S.C. § 1677m(d)). 497 F. Supp. 3d 1388 (Ct. Int'l Trade 2021).

In China Kingdom Import & Export Co., Ltd. v. United States, this Court explained that “the use

of facts otherwise available as a substitute for the untimely submitted information is expressly

qualified by § 1677m(d).” 507 F. Supp. 2d 1337, 1352 (Ct. Int’l Trade 2007). After concluding

that there was “no ambiguity or silence in § 1677m(d) that would justify resort to the second step

in a Chevron analysis” under the circumstances, the court considered the specific facts of the

case and whether it would have been practicable for Commerce to allow a remedy of the

deficiency. Id. at 1354. The court explained that the information in question was submitted to



                                                  26
       Case 1:21-cv-00045-TCS Document 20               Filed 05/28/21     Page 33 of 53




Commerce 53 days before the preliminary determination and “more than eight months” before

the final results were due. The court explained that “no reason is apparent why affording {the

respondent}, at the least, the opportunity to explain the deficiency would have been

impracticable.” Id. at 1355. The court concluded that Commerce committed legal error for failing

to make a finding that it would not be practicable to allow the respondent to remedy the

deficiency. Id. at 1358.

       Commerce acted contrary to the plain language of Section 782(d) of the Act when it

applied facts available with an adverse inference in assigning Plaintiff an antidumping duty

margin without first providing Plaintiff with an opportunity to remedy the deficiency. On August

24, 2020, Celik Halat requested that Commerce reconsider its rejection of its Sections B and C

responses. See Request for Reconsideration (PR 139). However, citing 19 C.F.R.§ 351.302,

Commerce denied Celik Halat’s request and continued to reject Celik Halat’s Sections B and C

Responses. See Letter dated August 27, 2020 from Elizabeth Eastwood, Program Manager,

Office II, AD/CVD Operation, to Celik Halat (PR 140). Court precedent, however, has

established that Commerce may not rely on its regulations to discharge it of its obligations under

Section 1677m(d). Shelter Forest Int'l Acquisition, Inc. v. United States, 497 F. Supp. 3d 1388

(Ct. Int'l Trade 2021) (“19 C.F.R. § 351.301 and § 351.302 cannot be read to discharge

Commerce of its obligation to notify respondents of deficiencies in submissions under §

1677m(d)”). Here, Commerce could have discharged its obligation by accepting Plaintiff’s

submission of the Section B domestic sales table 21 minutes after the deadline. See Request for

Reconsideration, Exhibit 8 (PR 139). Commerce erred in refusing to accept the untimely filing as

a correction to the deficiency and in concluding that 19 U.S.C. § 1677m(d) did not apply in this

instance.



                                                27
       Case 1:21-cv-00045-TCS Document 20                Filed 05/28/21     Page 34 of 53




   C. Commerce’s Stated Rationale Is Unreasonable

       Commerce’s proffered rationale in the Final Determination regarding its rejection of

Celik Halat’s responses and its imposition of AFA is unreasonable. Commerce erroneously relies

on its regulations in rejecting Celik Halat’s Sections B and C questionnaire responses.

Commerce also fails to provide record evidence for its AFA conclusion or a reasoned

explanation for why it deviated from its practice of accepting untimely filings due to minor

errors on a retroactive basis. Commerce’s rationale should be rejected in its entirety.

   1. Commerce’s Adverse Facts Available Finding is Unsupported by Substantial
      Evidence.

       In the Final Determination, Commerce adopted its AFA finding from the Preliminary

Determination, concluding that “because Celik Halat failed to submit all portions of its response

to sections B and C of the questionnaire by the established deadline, Celik Halat failed to

cooperate to the best of its ability to comply with Commerce’s request for information.”

Decision Memo at 4 (PR 167). Commerce determined “to use an adverse inference when

selecting from among facts otherwise available to assign a margin to Celik Halat” and selected

the 53.65 percent dumping margin as alleged in the Petition. Id. at 4. (PR 167). Commerce’s

explanation for its AFA finding consists of a description of Celik Halat’s untimely filing and its

conclusion that Celik Halat’s timely filing of the majority of its response “was immaterial,” and

that Celik Halat should have known of the formatting requirements. Id. at 5. (PR 167). None of

Commerce’s explanations justifies its AFA conclusion. Commerce disregarded the entire

statutory framework to arrive at a conclusory and factually unsupported finding of AFA against

Celik Halat.

       Assuming arguendo that Commerce satisfied the deficiency notice requirement,




                                                 28
         Case 1:21-cv-00045-TCS Document 20               Filed 05/28/21      Page 35 of 53




Commerce is only authorized to apply adverse facts available, after it undertakes a two-step

analysis. First, Commerce must find that use of “facts available” is needed because “necessary

information is not available on the record,” or “an interested party or any other person . . .

withholds information that has been requested by {Commerce} . . . {or} significantly impedes a

proceeding.” 19 U.S.C. § 1677e. Second, Commerce must find “that an interested party has

failed to cooperate by not acting to the best of its ability to comply with a request for

information.” Id. § 1677e(b)(1). Only at that point may Commerce use an adverse inference “in

selecting from among the facts otherwise available.” Id. § 1677e(b)(1)(A). Hyundai Steel Co. v.

United States, No. 19-00099, 2021 Ct. Intl. Trade LEXIS 60, at *3 n.3 (Ct. Int'l Trade Apr. 27,

2021).

         Commerce cannot rely on the untimely filing of a single exhibit to impose AFA.

“An adverse inference may not be drawn merely from a failure to respond.” Hyundai Heavy

Indus. Co., Ltd. v. United States, 393 F. Supp. 3d 1293, 1303-04 (Ct. Int'l Trade 2019).

Commerce may apply an adverse inference “under circumstances in which it is reasonable

for Commerce to expect that more forthcoming responses should have been made.” Nippon

Steel, 337 F. 3d at 1383. Here, Commerce does not provide a reasoned explanation for its finding

of adverse facts available against Celik Halat. In particular, Commerce failed to explain how

Celik Halat failed to act to the best of its ability in responding to questionnaire responses based

only on the 21 minute late filing of a single BPI Section B exhibit. Decision Memo at 4-5 (PR

167).

         This record is clear that Commerce’s imposition of adverse facts available is contrary to

the statute and grossly disproportionate to the innocent and minor error at issue. Other than the

domestic sales table, Celik Halat timely filed all other responses. There is no record evidence of



                                                  29
       Case 1:21-cv-00045-TCS Document 20               Filed 05/28/21     Page 36 of 53




non-cooperation or withholding of information by Celik Halat and Commerce has failed to

provide such evidence. In light of Commerce’s silence and the overwhelming record evidence,

Commerce’s finding of adverse facts available is unsupported by substantial evidence and should

be reversed.

   2. Commerce Acted Contrary to the Statute When it Removed Celik Halat’s Timely
      Filed Sections B and C Responses from the Record

       Commerce’s decision to remove Celik Halat’s timely filed questionnaire responses from

the record was contrary to the statute and its own regulations. In the Final Determination, in

rejecting Celik Halat’s entire Sections B and C responses, Commerce concluded that it was

“immaterial that portions of Celik Halat’s questionnaire was filed prior to the deadline.” Final

Decision Memo at 9 (PR 167). However, the statute and Commerce’s own regulations do not

permit a wholesale removal of Celik Halat’s timely filed Sections B and C questionnaire

responses.

       In the Final Determination, Commerce concluded the following:

               Finally, we disagree with Celik Halat that Commerce should use
               Celik Halat’s timely filed information to determine its margin in
               the final determination, instead of applying the AFA rate of 53.65
               percent provided in the Petition. As discussed above, because
               Commerce rejected Celik Halat’s response to sections B and C of
               the questionnaire as untimely filed and removed this response from
               the record, neither Celik Halat’s home market nor U.S. sales data
               are available for Commerce to use. Thus, even assuming,
               arguendo, that it was appropriate to base Celik Halat;s margin on
               its reported information, Commerce is unable to do so without
               the home market and U.S. sales data.

Decision Memo at 8 (PR 167).

       Contrary to its position in the Final Determination, the statute does not permit the

removal of timely filed questionnaire responses. Pursuant to 19 U.S.C. §




                                                30
       Case 1:21-cv-00045-TCS Document 20                 Filed 05/28/21     Page 37 of 53




1677m(e), Commerce “shall not decline to consider” information that is necessary to the

determination but does not meet all the applicable requirements if the information is submitted

timely, can be verified, is complete enough and can be used without undue difficulties, and the

respondent acted to the best of its ability. Here, Commerce failed to determine whether the

timely filed portions of Celik Halat’s Sections B and C questionnaire response could be used to

calculate a margin. See Prime Time Commerce LLC v. United States, 396 F. Supp. 3d 1319, 1329

(Ct. Int'l Trade 2019) (remanding determination because Commerce did not consider whether the

rejected submission satisfied the requirements of 19 U.S.C. § 1677m(e) for purposes of

calculating importer-specific assessment rate). Commerce’s removal of Celik Halat’s timely filed

questionnaire responses was contrary to the statute and should be reversed.

   3. Commerce Incorrectly Relies on its Regulations in Rejecting and Removing from
      the Record Celik Halat’s Sections B and C Questionnaire Responses

       Commerce’s regulations also do not justify the rejection and removal of Celik Halat’s

timely filed portions of its Sections B and C responses. In the Final Determination, Commerce

cited Section 351.303(b) of its regulations and similar language in its cover letter to the

antidumping duty questionnaire as rationale for rejecting the timely filed questionnaire response.

Decision Memo at 5 (PR 167). Commerce cites the language in 19 C.F.R. § 351.303(b) as

follows: “{Commerce} will consider a document to be officially received by {Commerce} only

when it is filed electronically in its entirety using ACCESS…, in accordance with 19 CFR

351.303(b)(2)(i), or, where applicable, filed manually in the APO/Dockets Unit in accordance

with 19 CFR 351.303(b)(2)(ii).” Id. (PR 167). To emphasize the language of Section 351.303(b),

Commerce cites the following language in the AD questionnaire cover letter: “{a}n

electronically filed document must be received successfully in its entirety by Commerce’s




                                                  31
        Case 1:21-cv-00045-TCS Document 20                Filed 05/28/21      Page 38 of 53




electronic records system, ACCESS, by 5:00 p.m. Eastern Time (ET) on the date indicated on

the cover page of the enclosed questionnaire.” Id. (PR 167).

       Commerce’s reliance on the foregoing language in the regulation and cover letter to

justify its wholesale rejection of Celik Halat’s questionnaire response is flawed. The regulation

and cover letter refer to “document,” not “questionnaire response.” There is nothing in Section

351.303(b) to indicate that document means “questionnaire response.” In fact, the reference to

document in Section 351.303 is generic one and can be construed to refer to documents such as a

letter, a brief, or separate portions of a questionnaire response that a filer is submitting on a given

day through the ACCESS filing portal.9 Commerce has impermissibly inflated the requirement

that a document must be received in its entirety by ACCESS by 5:00 pm to cover the entire

questionnaire response.

       Commerce’s own regulation does not support its position. Section 351.303(b)(2)(i) of

Commerce’s regulations provides as follows:

       (2)     Filing of documents and databases –

               (i) Electronic filing. A person must file all documents and
               databases electronically using ACCESS at https://access.trade.gov.
               A person making a filing must comply with the procedures set
               forth in the ACCESS Handbook on Electronic Filing Procedures,
               which is available on the ACCESS Website at
               https://access.trade.gov.

       Commerce’s regulation refers to the electronic filing of “all documents and databases.”

Questionnaire responses often include both a narrative portion and databases, which indicates




9 ACCESS Handbook on Electronic Filing Procedures, Sec. 2, Introduction and Sec. 3-C
Document Security Classification, available at
https://access.trade.gov/help/Handbook_on_Electronic_Filing_Procedures.pdf (last visited May
24, 2021) (“ACCESS Handbook”)


                                                  32
       Case 1:21-cv-00045-TCS Document 20                Filed 05/28/21     Page 39 of 53




that a “document” is not a reference to the entire questionnaire response. Furthermore,

Commerce’s Electronic Filing Procedures Handbook describes the filing of a document as

follows:

               O. Document Receipt

               Upon completion of the electronic transmission of a document
               using ACCESS, users will be provided with an on-screen
               electronic confirmation page. A courtesy email notice of electronic
               Receipt will also be sent to the email address of the registered user.
               Therefore, if a legal assistant submits the document using the
               ACCESS account of the representing attorney, the electronic
               Receipt will be emailed to the attorney’s registered email account.
               If the on-screen electronic confirmation page does not appear or
               The submitter does not receive an electronic email notification of
               successful submission, then the submitter must assume that the
               transmission was not successful and the documents were not
               properly submitted….

ACCESS Handbook at 15.

       Commerce’s Handbook refers to the electronic submission of a “document” and an

“electronic receipt” emailed to the registered user after successful submission of the “document.”

It is undisputed that multi-part submissions like Celik Halat’s sections B and C questionnaire

response involve the filing of multiple documents and database exhibits, each set of which

generates its own ACCESS electronic receipt. Request for Reconsideration, Exhibits 1-8 (PR

139). Under Commerce’s regulations, all documents that receive the ACCESS receipt are

deemed to have been officially received by Commerce if they are filed via ACCESS and deemed

received by 5:00 pm. ET.10




10 The objective of this regulation is to address those documents that are submitted by the filer
close to the deadline of 5:00 p.m. ET, but are not actually deemed received by ACCESS until
after 5:00 p.m. ET. According to this regulation, a document filed at 4:59 p.m. ET, but not
deemed received by ACCESS unless it is “filed electronically in its entirety” by 5:00 p.m.


                                                 33
       Case 1:21-cv-00045-TCS Document 20                Filed 05/28/21     Page 40 of 53




       Commerce’s reliance on 19 C.F.R. § 351.301(b) is also inconsistent with the instructions

in its cover letter to the AD questionnaire. In its August 27, 2020, memorandum denying Celik

Halat’s Request for Reconsideration, Commerce concluded that Celik Halat did not “respond

completely to sections B and C of Commerce’s questionnaire by the established deadline, nor did

it contact Commerce prior to the established deadline to request an extension of the deadline to

submit its response to Sections B and C of the questionnaire.” Commerce Letter Denying Celik

Halat’s Request for Reconsideration at 1 (August 27, 2020) (PR 140). However, the language

that Commerce cited in the August 27, 2020 memorandum differs from its position in the August

27, 2020 memorandum that the entire questionnaire response had to be filed by 5:00 pm ET.

                If you are unable to respond completely to every question in the
                attached questionnaire by the established deadline, or are unable to
                provide all requested supporting documentation by the same date,
                you must notify the official in charge and submit a request for an
                extension of the deadline for all or part of the questionnaire
                response…If Commerce does not receive either the requested
                information or a written extension request before 5 p.m. ET on the
                established deadline, we may conclude that your company has
                decided not to cooperate in this proceeding. Commerce will not
                accept any requested information submitted after the deadline. As
                required by section 351.302(d) of our regulations, we will reject
                such submissions as untimely.

Id. (PR 140).

       Commerce’s own cover letter states that it “will not accept any requested information

submitted after the deadline.” The cover letter does not state that Commerce will not accept the

questionnaire response if not filed in its entirety after 5:00 p.m. ET. Commerce’s cover letter also

does not state that if Commerce does not receive all of the requested information by 5:00 p.m.,




This is a different issue than questionnaire responses that have multiple documents and databases
that have to be submitted in different tranches through ACCESS.


                                                 34
        Case 1:21-cv-00045-TCS Document 20                 Filed 05/28/21     Page 41 of 53




that it would deem Celik Halat uncooperative and resort to adverse facts available. See

Commerce Initial Questionnaire to Celik Halat (June 19, 2020) (PR 67) at 3, G-5 to G-9. In light

of Commerce’s own language in its cover letter, Commerce’s attempt to characterize its

regulation, 19 CFR §351.301, as requiring the entire response to be filed by 5:00 p.m. ET is

flawed and not credible. The cover letter does not clarify that failure to file the entire

questionnaire response by 5:00 p.m. ET would result in, or likely to result in, the rejection of the

entire questionnaire response and application of AFA.

       Similarly, Section 302(d) of Commerce’s regulations provides that

               (d) Rejection of untimely filed or unsolicited material.
                      (1) Unless the Secretary extends a time limit
                      under paragraph (b) of this section, the Secretary will
                      not consider or retain in the official record of the
                      proceeding:
                              (i) Untimely filed factual information, written
                              argument, or other material that the Secretary
                              rejects, except as provided under § 351.104(a)(2);
                              or
                              (ii) Unsolicited questionnaire responses, except as
                              provided under § 351.204(d)(2).
                       (2) The Secretary will reject such information, argument, or
                       other material, or unsolicited questionnaire response with,
                       to the extent practicable, written notice stating the reasons
                       for rejection.

19 CFR 351.302(d).

       Commerce’s own regulation does not authorize it to reject the timely filed portions of

Celik Halat’s questionnaire response. Under 19 § C.F.R. 351.302(d), Commerce’s rejection of

materials covers untimely filed material and unsolicited questionnaire responses. There is no

reference in the regulation to questionnaire responses not filed in its entirety by the 5:00 p.m.

deadline.

       In the Final Determination, Commerce concluded that it “properly rejected sections B


                                                   35
        Case 1:21-cv-00045-TCS Document 20                 Filed 05/28/21     Page 42 of 53




and C of Celik Halat’s questionnaire response in its entirety as untimely.” Final Decision Memo

at 5-6 (PR 167). According to Commerce, it was “immaterial that portions of Celik Halat’s

questionnaire response were filed prior to the deadline” because “Celik Halat did not file its

response to sections B and C of the questionnaire in its entirety by the established deadline of

5:00 p.m. ET on August 10, 2020.” Decision Memo at 5 (PR 167). Commerce’s regulations, its

questionnaire cover letter, and its Handbook on Electronic Filing Procedures all contradict its

conclusion that “document” means “entire questionnaire response” and the Court should reject

this rationale.

    4. Commerce’s Other Proffered Rationale Do not Justify its Rejection of Celik Halat’s
       Questionnaire Response or a Resort to AFA

        In the Final Determination, Commerce offers a recitation of other reasons why it rejected

Celik Halat’s entire questionnaire response and refused to grant an extension for the untimely

filed portions. However, none of Commerce’s reasons have any merit.

        Commerce faults Celik Halat for failing to request an extension of time before the 5:00

p.m. ET deadline. Commerce cites the cover letter to the questionnaire:

                  “{i}f you are unable to respond completely to every question in the
                  attached questionnaire by the established deadline, or are unable to
                  provide all requested supporting documentation by the same
                  data…you must notify the official in charge and submit a request
                  for an extension of the deadline for all or part of the questionnaire
                  response…”

Decision Memo at 6.

        However, the record evidence demonstrates that Celik Halat did respond completely to

every question in the questionnaire and had all of the supporting documentation on hand and

ready to file. Due to technical difficulties, Celik Halat was unable to file every section of the

questionnaire response by 5:00 p.m. ET. Celik Halat had previously filed an extension request



                                                   36
        Case 1:21-cv-00045-TCS Document 20                 Filed 05/28/21      Page 43 of 53




for Sections B and C, but it was denied by Commerce. See Commerce Denies Celik Halat’s

Sections B-D Questionnaire Extension Request (August 4, 2020) (PR 114).

        In the Final Determination, Commerce concluded that “{a}fter Celik Halat realized its

filing difficulties, it had sufficient time to notify Commerce (i.e., either the official in charge or

the ACCESS Help Desk) and request an extension of the deadline to resolve the problem prior to

the expiry of the deadline. Final Decision Memo at 6. However, in its Request for

Reconsideration, Celik Halat’s representative stated that he considered but decided not to call

Commerce because of the short time remaining until the 5:00 pm deadline and the prior

difficulties in contacting Commerce by telephone.11 Celik Halat’s representative already

explained that he decided to press on to fix the technical errors and make the push to file

everything by 5:00 p.m. ET. Celik Halat made multiple attempts to file all parts of the Sections B

and C questionnaire response by 5:00 p.m. ET on the due date. See Request for Reconsideration

at p.11-12 and Exh. 1-3 (PR 139). Celik Halat’s representative noted that ACCESS was running

particularly slowly at that time and continued to reject its documents. At the time that Celik

Halat began filing the questionnaire response, the representative believed that all prepared

documents were in conformity with Commerce’s formatting requirements. Id. at p. 3 (PR 139).

Because Celik Halat’s submission was complete and ready to be filed before the deadline, and

the great majority of the filing was completed by the 5:00 p.m. ET deadline, no extension request

was needed. See Bosun Tools Co. v. United States, 405 F. Supp. 3d 1359, 1367 (Ct. Int'l Trade




11 It is the undersigned counsel’s understanding that Commerce personnel have all been
working from home since March 2020, at the start of the Covid-19 pandemic shut-down. Phone
calls are forwarded to Commerce’s staff’s personal or mobile phones, which may or may not be
answered immediately. If the caller needs to reach the ACCESS help desk, they leave a message
and someone from the ACCESS help desk calls back later in the day or the following day.


                                                   37
        Case 1:21-cv-00045-TCS Document 20               Filed 05/28/21     Page 44 of 53




2019) (rejecting Commerce’s argument that retroactive extension request was required because

unredacted version was timely filed and untimely re-filed redacted version related back to

original submission).

        Commerce cites 19 CFR 351.302(c) as consistent with the language in its cover letter.

Decision Memo at 6 (PR 167). However, as the Artisan court found, this regulation applies to

“any time limit established by this part.” i.e., Part 351 of the Code of Federal Regulations. See 19

C.F.R. §351.302(c). The time deadline at issue here for Sections B and C responses is not

explicitly set by regulation under Part 351. See Artisan, 978 F. Supp. 2d at 1349. As the Artisan

court also noted, this regulation does not justify Commerce’s rejection of the timely filed

portions of Celik Halat’s sections B and C questionnaire response Artisan, 978 F. Supp. 2d at

1349.

        Commerce incorrectly faults Celik Halat for not filing a retroactive extension of the

questionnaire response deadline. Decision Memo at 6 (PR 167). After Commerce rejected Celik

Halat’s entire questionnaire response, Celik Halat promptly filed a Request for Reconsideration

of Commerce’s Rejection of the Sections B and C Questionnaire Response, which set forth the

entire set of circumstances and requested that Commerce accept for filing Celik Halat’s Sections

B and C questionnaire response. See Request for Reconsideration (PR 139). Commerce’s

regulation does not set forth the timing or form of the retroactive request for extension.

Nonetheless, this does not justify Commerce’s rejection of or refusal to accept for filing Celik

Halat’s questionnaire response for this minor compliance error.

   5. Commerce Failed to Sufficiently Explain its Deviation from Its Practice of Granting
      Retroactive Extensions for Minor Clerical Errors and Routine Mistakes

        In the Final Determination, Commerce rejected Celik Halat’s references to other




                                                 38
       Case 1:21-cv-00045-TCS Document 20               Filed 05/28/21     Page 45 of 53




proceedings where Commerce had previously granted out-of-time extensions for minor clerical

errors, concluding that they are “immaterial here.” Decision Memo at 7 (PR 167). Commerce’s

deviation from its usual practice of granting extensions for minor delays was unreasonable.

Commerce also failed to explain why it has treated Celik Halat’s case differently from other

cases involving similar circumstances.

19 C.F.R. § 351.302 provides in pertinent part,

               (b) Extension of time limits. Unless expressly precluded by
               statute, the Secretary may, for good cause, extend any time limit
               established by this part.
               (c) Requests for extension of specific time limit. Before the
               applicable time limit established under this part expires, a party
               may request an extension pursuant to paragraph (b) of this section.
               An untimely filed extension request will not be considered unless
               the party demonstrates that an extraordinary circumstance exists.
               The request must be in writing, in a separate, stand-alone
               submission, filed consistent with § 351.303, and state the reasons
               for the request. An extension granted to a party must be approved
               in writing.
               (1) An extension request will be considered untimely if it is
               received after the applicable time limit expires or as otherwise
               specified by the Secretary.
               (2) An extraordinary circumstance is an unexpected event that:
               (i) Could not have been prevented if reasonable measures had been
               taken, and
               (ii) Precludes a party or its representative from timely filing an
               extension request through all reasonable means.

19 C.F.R. § 351.302.

       In the Final Determination, citing its Final Rule on Extension of Time Limits,12

Commerce contends that “insufficient resources, inattentiveness, or the inability of a party’s

representative to access the Internet on the day on which the submission was due” are “unlikely




12 Extension of Time Limits, 78 Fed. Reg. 57790 (Sept. 20, 2013).


                                                  39
       Case 1:21-cv-00045-TCS Document 20               Filed 05/28/21     Page 46 of 53




examples of an extraordinary circumstance.” Decision Memo at 7. According to Commerce,

extraordinary circumstances examples include “a natural disaster, riot, ware (sic), force majeure,

or medical emergency.” Id. Commerce claimed that “Celik Halat was capable of preparing a

document to contain searchable text as it had timely filed other submissions in accordance with

the ACCESS filing requirements…” Id. Commerce rejected Celik Halat’s citations of previous

cases where it had granted out-of-time extensions, calling them “immaterial here.” Id.

       Since Commerce’s Final Rule on Extension of Time Limits was issued in 2013, it has

been Department’s practice, however, to allow respondents to file submissions out of time,

without a timely extension request, for reasons including routine mistakes and clerical errors by

counsel.

           •   Counsel’s printer jam13

           •   Counsel’s inadvertent missing of deadline due to limited staff during holidays;14

           •   Counsel’s inadvertent omission in requesting extensions for Sections B and C, but

               not Section D.15




13 Nucor Corporation Extension Request dated August 25, 2017(ACCESS Barcode: 3611722-
01) in Carbon and Certain Alloy Steel Wire Rod from Mexico (A-201-830) and DOC Letter
dated August 25, 2017 to Wiley Rein, LLP, counsel for Nucor Corporation granting Nucor’s
Extension Request. (ACCESS Barcode: 3611780-01).

14 Hyundai Steel Company Extension Request dated January 5, 2016 in Certain Cold-Rolled
Steel Flat Products from Korea: Extension Request for Supplemental Section D Questionnaire
Response (A-580-881) (ACCESS Barcode: 3429991-01) and DOC Memorandum to the File
Dated January 11, 2016 re: DOC meeting granting Hyundai’s extension request. (ACCESS
Barcode: 3431804-01).

15 Roung Shu Extension Request dated February 18, 2015 in Narrow Woven Ribbons with
Woven Selvedge from Taiwan (A-583-844) (ACCESS Code: 3260204-01) and DOC Letter dated
February 27, 2015 to Akin Gump Strauss Hauer & Feld LLP granting Extension Request.


                                                40
       Case 1:21-cv-00045-TCS Document 20                Filed 05/28/21     Page 47 of 53




           •   Counsel’s failure to correctly note the filing deadline.16

           •   Counsel’s concern about EU privacy laws17

           •   Counsel’s medical conditions18

       Commerce’s actions in applying an inconsistent standard to Celik Halat are arbitrary and

capricious. See, e.g., Green Country Mobilephone, Inc. v. FCC, 765 F.2d 235, 237, 246 U.S.

App. D.C. 366 (D.C. Cir. 1985) (“We reverse the {agency} not because the strict rule it applied

is inherently invalid, but rather because the {agency} has invoked the rule inconsistently. We

find the {agency} has not treated similar cases similarly.”); Nakornthai Strip Mill Pub. Co. v.

United States, 32 CIT 1272, 587 F. Supp. 2d 1303, 1307 (2008) (“Agencies have a responsibility

to administer their statutorily accorded powers fairly and rationally, which includes not treating

similar situations in dissimilar ways.” (quotation and alteration marks and citation omitted)).

“{A}n ‘agency action is arbitrary when the agency offers{s} insufficient reasons for treating




(ACCESS Barcode: 3261940-01).

16 British Steel Post-Deadline Extension Request dated July 7, 2017, Carbon and Certain Alloy
Steel Wire Rod from the United Kingdom (A-412-826) (ACCESS Barcode: 3590026-01) and
DOC Letter dated July 10, 2017 to Steptoe & Johnson LLP granting British Steel’s Extension
Request. (ACCESS Barcode: 3591490-01).

17 Forgital Italy SpA February 22, 2019 request for 1 day out of time extension to file Section A
response (ACCESS Barcode: 3796694-01) in Finished Carbon Steel Flanges from Italy (A-475-
835) arising from prior counsel’s failure to file due to concerns re: EU privacy laws and DOC
Letter dated March 5, 2019 granting Forgital’s extension request. (ACCESS Barcode: 3800014-
01).

18 Sapa Profiles (Shanghai) Co. Extension Requests dated September 8, 2014 (ACCESS
Barcode: 3227011-01) and September 17, 2014 (ACCESS Barcode: 3228665-01), in Aluminum
Extrusions from the People’s Republic of China (C-570-968), and DOC Letter dated September
22, 2014 (ACCESS Barcode: 3230428-01) to Sidley Austin LLP, counsel for Sapa, granting
Sapa’s 4-day extension request because of “medical issues” involving the company’s counsel.


                                                 41
         Case 1:21-cv-00045-TCS Document 20              Filed 05/28/21     Page 48 of 53




similar situations differently.’” Foshan Shunde Yongjian Housewares & Hardwares Co. v.

United States, 896 F. Supp. 2d 1313, 1325 (Ct. Int’l Trade 2013) (citations omitted).

Commerce’s actions should be reversed because it failed to accorded similar treatment to Celik

Halat as in other post-Extension of Time Limits cases, where retroactive extensions were granted

for clerical errors involving even lengthier delays.

   6. Commerce’s Inconsistent Application of Extension of Time Limits Final Rule
      Includes Petitioners’ Extension Requests

         In contrast to the overly-rigid and unjustified standard that Commerce applied to

respondent Celik Halat, Commerce failed to apply the same standard to petitioners when they

encountered ACCESS issues when filing a document in the parallel CVD investigation. This

inconsistent treatment confirms the arbitrary and capricious nature of Commerce’s actions

against Celik Halat.

         For example, in the parallel countervailing duty investigation of PC Wire Strand from

Turkey, Petitioners had attempted to file their new subsidy allegations due on August 5, 2020.19

However, Petitioners’ counsel received an email at 4:55 pm. ET from ACCESS rejecting the BPI

and public versions of their August 5, 2020 new subsidy allegations due to a “typographical error

in the header of the document.”20 Despite receiving the ACCESS rejection email prior to 5:00

p.m. ET, Petitioners waited until the following day, August 6, 2020, to call Commerce regarding




19 See DOC Memorandum Re: Phone Call with Counsel for the Petitioner (August 6, 2020)
(ACCESS Barcode 4013270-01) Countervailing Duty Investigation of Prestressed Concrete
Steel Wire from the Republic of Turkey (C-489-843).

20 Id.




                                                 42
         Case 1:21-cv-00045-TCS Document 20              Filed 05/28/21      Page 49 of 53




the ACCESS rejection.21 Petitioners did not file a written extension request or explain in writing

the specific circumstances of ACCESS’s rejection of their filing. Commerce then granted

Petitioners a retroactive extension to Friday, August 7, 2020 at 10:00 a.m. ET to refile the final

business proprietary and public versions of their new subsidy allegations.22 In granting the

retroactive deadline extension, Commerce did not require Petitioners to demonstrate

“extraordinary circumstances.”

         Similarly, in the recent antidumping duty investigation of Metal Lockers and Parts

Thereof from the People’s Republic of China, Petitioners filed an untimely extension request

regarding their submission of Surrogate Country and Surrogate Value Comments. Petitioners

filed their Extension Request at 4:56 p.m., ET on the due date, which was in violation of

Commerce’s Final Rule on the Extension of Time Limits, which states that an extension request

for submissions that are due from multiple parties “will be considered untimely if it is not filed

by 10:00 a.m. on the due date.” 78 Fed. Reg. 57790, 57992 (Sept. 20, 2013). This Rule applies to

submissions due by a certain deadline by multiple parties, including “factual information to value

factors under section 351.408(c).” 78 Fed. Reg. at 57792. This rule was designed to avoid the

situation that occurs “if one party requests a last-minute extension of the time limit,” with the

result that “it may obtain an advantage by reviewing other parties’ submissions before the party

files its own submission.” Id. By a memorandum dated November 2, 2020 in the Metal Lockers

investigation, Commerce set the deadline for “all interested parties” to submit “surrogate country




21 Id.

22 Id.


                                                 43
       Case 1:21-cv-00045-TCS Document 20                Filed 05/28/21      Page 50 of 53




and surrogate values comments “by no later than 5:00 p.m. ET on November 16, 2020.23

Despite this clear deadline, and Commerce’s Final Rule, Petitioners filed their Extension Request

for submission of their Comments on Surrogate Country and Surrogate Values untimely at 4:56

p.m. ET on November 16, 2020. Petitioners requested one additional business day for an

extension, citing “technical difficulties in uploading the large electronic attachment to

Petitioners’ Comments” and that “the electronic file will not upload through the Department’s

system.”24 The following day, respondents filed a letter requesting that Commerce reject

Petitioners’ untimely extension request because it was filed after 10:00 a.m. ET.25    However,

Commerce granted Petitioners’ out-of-time extension request, despite the lack of any claim by

Petitioners of “extraordinary circumstances.”26 Instead of addressing respondent’s arguments

regarding Petitioners’ untimely extension request, Commerce granted Petitioners’ request “based

on the circumstances discussed in its letter.” Id. Commerce’s actions are arbitrary and capricious




23 DOC Memorandum dated November 2, 2020 re: Extension of Deadline to File Comments on
Surrogate Countries and Surrogate Values and Treatment of Production Component Names.
Antidumping Duty Investigation for Certain Metal Lockers and Parts Thereof from China (A-
570-133) (ACCESS Barcode: 4047619-01).
24 Letter dated November 16, 2020 from Kelley Drye & Warren to the Honorable Wilbur L.
Ross, Jr., Secretary of Commerce (ACCESS Barcode 4053947-01) Antidumping Duty
Investigation of Certain Metal Lockers and Parts Thereof from the People’s Republic of China
(A-570-133).

25 Letter dated November 17, 2020 from Fox Rothschild LLP to the Honorable Wilbur L. Ross,
Jr., Secretary of Commerce (ACCESS Barcode 4054197-01) Antidumping Duty Investigation of
Certain Metal Lockers and Parts Thereof from the People’s Republic of China (A-570-133).

26 DOC Memo to the File re: Extension of Deadline to File Comments on Surrogate Countries
and Surrogate Values and Treatment of Production Component Names (ACCESS Barcode:
4054032-01) Antidumping Duty Investigation of Certain Metal Lockers and Parts Thereof from
the People’s Republic of China (A-570-133).




                                                 44
          Case 1:21-cv-00045-TCS Document 20              Filed 05/28/21    Page 51 of 53




because it has held Celik Halat to a different standard with regard to ACCESS formatting

requirements than Petitioners in Metal Lockers. In their untimely extension request, Petitioners

provided no details about their attempts to file through ACCESS. Commerce’s inconsistent

treatment of Petitioners in the Metal Lockers case compared with Celik Halat in this case is an

improper double standard.

   7. Commerce’s Attempt to Distinguish Past Judicial Decisions is Unavailing

          In the Final Determination, Commerce claimed that the “facts in Artisan stand in contrast

to those present here, where Commerce: 1) established clear, unambiguous deadlines for

submitted the requested information; and 2) notified interested parties of the consequences for

untimely filings.” Decision Memo at 8. According to Commerce, Artisan was distinguishable

because the Court, in finding that Commerce had abused its discretion, “noted that Commerce

was ambiguous in stating its policy on time extensions for the information at issue and that its

determination was based on ‘the particular circumstances of this investigation.’” Id. (emphasis

added).

          In insisting that Artisan does not apply, Commerce dodges the relevant portions of the

Court’s holding in Artisan. The Court in Artisan concluded that the delay in Commerce receiving

the respondent Kehuaxing’s Q&V response “would have been inconsequential” due to the fact

that the delay was 16 hours and during non-business hours. Artisan, 978 F. Supp. 2d at 1345.

Here, the delay was far shorter, at only 21 minutes. The Artisan court emphasized that the

“consequence Commerce attached to an unexcused late filing was particularly severe; the

subjecting of Kehauxing to the PRC-wide rate, which is based on an adverse inference.” The

Artisan Court concluded that the “record evidence reveals that the mistake was a relatively minor

one that resulted in a delay in the availability of the Q&V information that lasted only from the



                                                  45
       Case 1:21-cv-00045-TCS Document 20               Filed 05/28/21     Page 52 of 53




end of one business day to approximately the beginning of the next one” and that “the mistake

was committed innocently and inadvertently by plaintiffs’ counsel.” Id. Here, the mistake was

also relatively minor, with a delay of only 21 minutes (compared to the 16-hour delay in

Artisan). Moreover, the mistake was committed innocently by Celik Halat’s representative, as he

was already in the process of filing the Sections B and C questionnaire response nearly one hour

before the 5 pm deadline and had filed the great majority of the questionnaire response by 5:00

p.m. ET on the due date.

                                     VIII. CONCLUSION

       For the foregoing reasons, Celik Halat respectfully requests this Court to grant Plaintiff’s

Motion for Judgment, set aside the Final Determination with respect to Celik Halat, and remand

the Final Determination back to Commerce for a new decision that is supported by substantial

evidence and in accordance with law. Specifically, this Court should direct Commerce to reopen

the AD investigation with regard to Celik Halat, accept for filing and place on the record

Plaintiff Celik Halat’s Sections B and C questionnaire responses, and calculate a new AD rate for

Celik Halat.



                                             Respectfully submitted,

                                             /s/Irene H. Chen
                                             Irene H. Chen
                                             CHEN LAW GROUP, LLC.
                                             200-A Monroe St., Ste. 100
                                             Rockville, MD 20850
                                             Tel (301) 760-7393


Date: May 28, 2021                           Counsel to Plaintiff Celik Halat ve Tel Sanayi A.S.




                                                46
       Case 1:21-cv-00045-TCS Document 20                Filed 05/28/21     Page 53 of 53




                             CERTIFICATE OF COMPLIANCE

1. This brief complies with the guidelines set forth in the Standard Chambers Procedures. The
brief contains 13,876 words on numbered pages (that is, excluding only the Cover Page, the
Table of Contents, and the Table of Authorities, the signature block, and the present certificate).

2. This brief has been prepared in a proportionally spaced typeface using Microsoft Word in
Times New Roman 12-point font.


Dated: May 28, 2021                           /s/ Irene H. Chen
                                              Irene H. Chen

                                              Counsel to Plaintiff Celik Halat ve Tel Sanayi A.S.




                                                 47
